° E DE L'EQUATEUR
BRUPTION FONCIERE DE MBANDAKA
ion des titres Immobihers

D 1008 POUR PRO à CSL...

MBANDAKA es
A Monsieur le Directeur Général

de la Seciété Plantatiens et
Huileries du Cenge S.A (THC)
à

Mbandaka, le... d'rncssoonit F, Ps ©

RER x
Mensieur;
J'ai l'honneur de vous faire parvenir
er annexe, un projet de contrat de concession perpétuelle en double exemplaire
que je vous prie de me renvoyer dûment revêtu de votre signature sous la
rubrique « L'EMPHYTEOTES . » au bas du dernier feuillet avec indication de
preuve de paiement.

Les frais à payer s' »lèvent à la somme de

no. ZG..450:900 ................. Francs Congolais dont les détails ci-après :
a) Taxe contrat = 22500 FC
b} Taxe d'enregistrement = 22500 FC
c) Taxe P.V. de constat = L 00 FC
d) Taxe P.V. de mesurage = # po FC
c) Taxe croquis = 8.000 pe
f) Loyers impayés de = + FC
g} nuérêt de retard (40% = = FC
h) Prix de référence (25 ans) = 370.900 FC
= 450.900 FC

Montant que je vous invite à verser au
compte N°200308 Chez la Banque Centrale du Congo sur présentation de la note
de perception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREC}
attaché à la Division des Titres immobiliers à Mbandaka. ;

Veuillez agréer,. Mensieya

L'assurance de ma considération distinguée.
É DEMOCRATIQUE OÙ CONGO Lieu-dit BOLONDU
DEROVINCF DE L'EQUATEUR Commune de : -
MARMPTION FONCIERE DE MBANDAKA Territoire de : INGENDE

dé ville de : MRAETARA

PASION DES TITRES IMMOBILIERS
BP 1.005 — MBANDAKA

CONTRAT D'EMPHYTEOSE N° D8/E. 645 DU

À YERME DE BAIL: VINGT - CINQ (25) ANS.-
taie Démocratique ou Ê eprésentée par .Le G'ouv er ne UE
conférés par l'amice --

-u des pouvoirs qui lui SONt

:-148 cu 20 Juillet 1974 partant Mes 6

Juillet 3973 portant régime générale des piens, régime foncier *°

me des sûretés, telle que modifiée et complétée à ce jour per la loi n° 89-
», ce premier pèrt,

de Froving,
ure d'exécution CE

goitier el
_ 28 duilet 1980, ci - après dénommée « LA REPUBLIQUE

Le Société PLANTADIUNS ET HUELERIES Fe sa
_ + CEHRSRENS 2 HUIRERTES 29 çONSO a ER"
AO1LHSY,ayent son slûge eociel au numéro 1 de l'AvenNéeereT
Npongo-Lutets dans la Communes se Gomes à kinsh=8e,réprésentée

par son Directeur géneral,lionsieur 2 EUYINNOLA TUANTR An

D me ee me nee eee ma

ee mm eme
mm LE A mere ane

tro rer ESS DE 2 me mme ee PRE EE

RL | que concéte au soussigné ce seconde part, qui accepte un dr
e yréoée sur une parcele de terre à Uus9e -ACRIOOE d'une
cupericie de 192h,56a,8%atituée à … BOPRTEA 2e pote
PUMÉTD Qu du olan cadastral de là Incalité ….BULUMNO

“et dont les limites sont représentées. par un lséré jaune au croquis €l
zoaexé dressé à l'(échelle de ? à 25e 00QÉ = PEARL ERNEST LE

Lente MES

fait suite au contrat n° D8/E 2509/2015. … expiré.
Cing (25) ans renguvelaile, prenant
nouvelé paut ine quiet
ja

Rues: -= présent contrat
1 ast intervenu pour un tETME de Vingt —

: ., à l'expiration duquel il Sèra FE

tant que le terréin ait été mis en *
c et réglementaires de l'emohytéote,
de ce renouvellement

Cours Hs
cu3te POUr eu
"*haations contre :!uelle
veille sera fixée conformément 86 zarif en vigueur

3; redevances et taxes rémunératoirss sont payables annuellement et pÈr
2rricipation le preritier Janvier de chaque annéé conformément à la procéduit
“ue eux drtices # et 5 de la Idin° 04015 du 16 Juiler 2004 fixant là
“venclature des ëcies générateurs des recettes administratives, judicial- 25
: >ranais el de participation ainsi que leurs modalités de perrention …

Mules 3 :

à dette tonne HF ETS IS RE RTE RES

NT a bear cs mdtuier ee: coume ANT CES

PTT | L'emphytéôte est nu de maintenir et de poursuivre la mise en valeur
à — sonformément aux prescriptions du contrat d'emphytéose susmentioniné, ;
DEUXIEME ET DERNIER FEUILLET DU CONTRAT D'EMPHYTEOSE N° DBIE exs

Biol 5 - “à ec ne peut changer la deslination du terrain sans l'autorisation expresse
r#alable de l'autorité qui accorde 16 TOIL.....ssstet np

Lucie 5 Æbur tout ce qui ne résulle pas des dispositions ci-dessus =
reprise s, ie présent conirat st régi par les dispositions de la Loi n° 75-021 du 20
juillet 1973 et de $e5 MESUrSS d'exécution, telle que modifiée ei complétée à ce OUT
parle Loi n° 80- 008 du 18 juillet 1980 …. M MP

chemins et sentiers ou autres traversant le terrain, objet du preseni contrat

na noi nas narlle du ierrain concédé en

u moment

Hi

sat “le Fi Les

msslalEek

RUOHSCRIPTION CONS TRAL EI
DE L'EQUATEL À

: - SECTION K À; res
£ PELLE =  AANR À 15 M:52 EN
278 ISSE re 3 td g

LEkOADO . |

AL Enr. :
acent elite

ux de ‘à
\erde

|
|
l
il

Tecevarce al (axes D Loue Sebastien
Mgur ur montant total dette |

Mootants 4 a 1° De Li AA

2ECEVEUR DE LA DGRAD (a

FPY = Ad Bt {18
à
RE f ti 0 LS UEuIX SES ART CN RTE OS
Le x 3 Drm va Loue present (90 à : :
17 F
[A ; / us
astral s6p 2661PU0
1
AN € NEA
>»

228156 JU8tSSIe

QvH5Q 1NAN3IvVa 30 NOV ISILLS
